DETAILED ACTION
Claims 11-20 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al. and further in view of U.S. Pub. No. 2016/0214259 A1 to Yamamoto et al.

As to claim 11, Kobayashi teaches a mounting system comprising: 
a mounting line (component mounting lines L1 to L3) including multiple mounting machines (a plurality of component mounting related devices including the component mounter/component mounters M3 to M6) configured to mount components on a board and aligned in a predetermined arrangement direction (“...First, with reference to FIG. 1, the configuration of component mounting system 1 will be described. Component mounting system 1 has a configuration in which three component mounting lines L1 to L3 provided on floor F, component storing device S, and management computer 3 are connected together through communication network 2. As described below, each of component mounting lines L1 to L3 has a configuration in which a plurality of component mounting related devices including the component mounter are coupled together, and each thereof has a function of producing a mounting board by mounting a component in a board. Component mounting system 1 does not necessarily include three component mounting lines L1 and may include one, two, four, or more thereof...” paragraphs 0049); 
Mobile Component Supply Device V) configured to supply members for use in the mounting machines by conveying the members while moving in the arrangement direction (“...Mobile component supply device V moves autonomously between predetermined positions on floor F based on an instruction from management computer 3, and information directly gathered by using a beacon (illustration omitted) installed on floor F, various types of sensors (GPS, obstacle sensor, and the like) built in mobile component supply device V, a camera or the like. Here, a receiver receives radio waves of a plurality of the beacons installed on floor F, and beacons respectively provided in mobile component supply devices V. A position calculator (illustration omitted) calculating a position of mobile component supply device V based on radio wave information received by the receiver functions as a position detector detecting the position of mobile component supply device V within floor F...The position detector may be configured with the position calculator (illustration omitted) calculating the position of mobile component supply device V based on a GPS provided in each of mobile component supply devices V and positional information of the GPS. In addition, mobile component supply device V holds plurality of supply tape cassettes C picked up from component storing device S and supplies tape cassettes C to the component mounters in component mounting lines L1 to L3. Moreover, mobile component supply device V collects empty tape cassette C and returns empty tape cassette C to used cassette collecting device U. In addition, mobile component supply device V collects tape waste from the component mounter and discards the tape waste in tape waste discarder G...Next, with reference to FIG. 2, the detailed configuration of component mounting lines L1 to L3 will be described. Component mounting lines L1 to L3 have configurations similar to each other. Hereinafter, component mounting line L1 will be described. Component mounting line L1 has a configuration in which solder print device M1, print inspection device M2, component mounters M3 to M6, mounting inspection device M7, and reflow device MB are coupled together in series from an upstream side (left side on the sheet) toward a downstream side (right side on the sheet) in the board transport direction (X-direction)...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0051-0053/0101); and 
Kobayashi is silent with reference to a display provided on each of the mounting machines and a display section having display modes that change in accordance with movement of the supply device and
wherein each of at least two of the displays displays in accordance with a different one of the display modes, each of the different one of the display modes determined based upon information of the supply device. 
Johnson teaches a display having display modes that change in accordance with movement of the supply device (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 
Yano teaches a display section (Display Section 208) provided on each of the mounting machines (Component Mounting Apparatus K) (Although not shown in the drawing, a configuration of a control system of the component mounting apparatus k is similar to that of the control system of the placement machine n108. For example, the control system of the component mounting apparatus k includes the control section 201, the memory section 204, the recognition section 210, the transmitting/receiving section 205, the input section 206, the screen control section 207, and the display section 208. In addition, an operation control section for controlling the original operation of the component mounting apparatus k, which corresponds to the placement control section 202 of the placement machine n108, is included. The operation control section controls, for example, an operation for inserting a component into a circuit board if it concerns the component insertion machine, and an operation for printing a cream solder onto a circuit board if it concerns the cream solder printer 105...The virtual training is offered to an operator operating the component mounting apparatus k at a factory at the destination of delivery of a component mounting apparatus by displaying an operation guide on the management device 101 or the display section 208 of the component mounting apparatus k. Upon reception of this service, a virtual training software is transferred from the service providing device 2. This virtual training software is transferred to the management device 101 at the corresponding factory so that the virtual training software is activated on the management device 101 of the corresponding factory or the component mounting apparatus k so as to carry out the training. Moreover, the virtual training software is activated on the service receiving device 1 so as to carry out the training by a remote operation via the network 3...” paragraphs 0207/0275).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yano because the teaching of Yano would improve the system of Kobayashi and Johnson by providing a technique of displaying information to provide a look and feel desired by a user.
Yamamoto teaches wherein each of at least two of the displays (Light Emitting Diode lights 52a) displays in accordance with a different a plurality of colors), each of the different one of the display modes determined based upon information of the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi, Johnson and Yano with the teaching of Yamamoto because the teaching of Yamamoto would improve the system of Kobayashi, Johnson and Yano by providing a technique of displaying information related to AGV devices for better understanding of the movement of the AGV devices.

Wheels 53) (“...Next, with reference to FIGS. 10 and 11, the configurations of mobile component supply device V and carriage 13 will be described. In FIG. 10, mobile component supply device V is configured by stacking carriage 50, supporter 51, and housing unit 52 from below. Carriage 50 has travel mechanism 54 (refer to FIG. 15B) including wheels 53, a motor for driving wheels 53, a mechanism for converting the direction of wheels 53, a sensor for detecting the position and the posture of mobile component supply device V, and a camera (illustration omitted). In addition, in carriage 50, supply controller 55 (refer to FIG. 15B) for controlling travel mechanism 54, wireless communicator T for communicating with management computer 3, and a battery (illustration omitted) are disposed...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0100/0101).  

As to claim 21, Yamamoto teaches the mounting system of claim 11, wherein each of at least three of the displays displays in accordance with a different one of the display modes, each of the different one of the display modes determined based upon information of the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 22, Yamamoto teaches the mounting system of claim 11, wherein each of at least four of the displays displays in accordance with a different one of the display modes, each of the different one of the display modes determined based upon information of the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al. and further in view of U.S. Pub. No. 2016/0214259 A1 to Yamamoto et al. as applied to claim 11 above, and further in view of U.S. Pub. No. 2012/0249772 A1 to Nakamura.
As to claim 12, Kobayashi as modified by Johnson, Yano and Yamamoto teaches the mounting system of claim 11, however it does not explicit teaches a rail disposed along the arrangement direction, wherein the supply device moves along the rail in the arrangement direction.
Nakamura teaches a rail disposed along the arrangement direction, wherein the supply device moves along the rail in the arrangement The transport unit 16 is typically a belt type of conveyer, but is not limited thereto and may be any of a roller type, a type where a support mechanism which supports the substrate W moves by sliding, a non-contact type, or the like. The transport unit has a guide rail 16a which is provided along the X axial direction. Due to this, there is transportation with deviation in the Y axial direction of the substrate W which is transported being regulated...Here, the transport unit 16 is set so that deviation in the position of the substrate W in the Y direction is not generated in practice using the guide rail 16a as described above. Accordingly, it is sufficient if the substrate camera 17 waits at the position of the Y coordinate which has been determined in advance (according to the position of the alignment mark D)...” paragraphs 0066/0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi, Johnson, Yano and Yamamoto with the teaching of Nakamura because the teaching of Nakamura would improve the system of Kobayashi, Johnson, Yano and Yamamoto by providing a technique of seamlessly guiding or transporting unmanned mechanical devices to predetermined destination. 


Claims 14-16, 18, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2016/0214259 A1 to Yamamoto et al.

As to claim 14, Kobayashi teaches a mounting system comprising: 
a mounting line (Component Mounting Lines L1 to L3) including multiple mounting machines (a plurality of component mounting related devices including the component mounter/component mounters M3 to M6) configured to mount components on a board (“...First, with reference to FIG. 1, the configuration of component mounting system 1 will be described. Component mounting system 1 has a configuration in which three component mounting lines L1 to L3 provided on floor F, component storing device S, and management computer 3 are connected together through communication network 2. As described below, each of component mounting lines L1 to L3 has a configuration in which a plurality of component mounting related devices including the component mounter are coupled together, and each thereof has a function of producing a mounting board by mounting a component in a board. Component mounting system 1 does not necessarily include three component mounting lines L1 and may include one, two, four, or more thereof...” paragraphs 0049); 
a supply device (Mobile Component Supply Device V) configured to convey members for use in the mounting line (“...Mobile component supply device V moves autonomously between predetermined positions on floor F based on an instruction from management computer 3, and information directly gathered by using a beacon (illustration omitted) installed on floor F, various types of sensors (GPS, obstacle sensor, and the like) built in mobile component supply device V, a camera or the like. Here, a receiver receives radio waves of a plurality of the beacons installed on floor F, and beacons respectively provided in mobile component supply devices V. A position calculator (illustration omitted) calculating a position of mobile component supply device V based on radio wave information received by the receiver functions as a position detector detecting the position of mobile component supply device V within floor F...The position detector may be configured with the position calculator (illustration omitted) calculating the position of mobile component supply device V based on a GPS provided in each of mobile component supply devices V and positional information of the GPS. In addition, mobile component supply device V holds plurality of supply tape cassettes C picked up from component storing device S and supplies tape cassettes C to the component mounters in component mounting lines L1 to L3. Moreover, mobile component supply device V collects empty tape cassette C and returns empty tape cassette C to used cassette collecting device U. In addition, mobile component supply device V collects tape waste from the component mounter and discards the tape waste in tape waste discarder G...Next, with reference to FIG. 2, the detailed configuration of component mounting lines L1 to L3 will be described. Component mounting lines L1 to L3 have configurations similar to each other. Hereinafter, component mounting line L1 will be described. Component mounting line L1 has a configuration in which solder print device M1, print inspection device M2, component mounters M3 to M6, mounting inspection device M7, and reflow device MB are coupled together in series from an upstream side (left side on the sheet) toward a downstream side (right side on the sheet) in the board transport direction (X-direction)...Travel controller 55a (refer to FIG. 15B) of supply controller 55 controls travel mechanism 54 so as to move mobile component supply device V based on an instruction from management computer 3 and information gathered directly. Wheels 53 of carriage 50 can freely change the direction and can move freely in the horizontal direction without changing the posture of mobile component supply device V. That is, mobile component supply device V can move in both the X-direction and the Y-direction while maintaining the posture parallel to component mounters M3 to M6 illustrated in FIG. 10...” paragraphs 0051-0053/0101).
Kobayashi is silent with reference to a circuitry configured to acquire operation-relevant information related to operating the supply device and control at least one of the display sections based on the 2Docket No. 524990USPreliminary Amendmentacquired operation-relevant information so as to inform the operator of operation information related to operating the supply device, a plurality of display configured to display information for an operator, and
display the information in accordance with a different one of a plurality of display modes, each of the different one of the plurality of display modes determined based on the acquired operation- relevant information related to operating the supply device.  
The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 
Yamamoto teaches a plurality of display (a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c) configured to display information for an operator (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...” paragraph 0040) and
display (LED lights 52a) the information in accordance with a different one of a plurality of display modes (a plurality of colors), each of the different one of the plurality of display modes determined based on the acquired operation- relevant information related to operating the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).


As to claim 15, Johnson teaches the mounting system according to claim 14, wherein the operation-relevant information includes information capable of identifying a moving direction of the supply device, and wherein the information indicates in which direction the supply device moves as the operation information (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Yamamoto with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi and 

 As to claim 16, Johnson teaches the mounting system according to claim 14, wherein the operation-relevant information includes information capable of identifying a subsequent movement destination position of the supply device, and wherein the information indicates the subsequent movement destination position (“...According to a first embodiment of the present invention, a method for configuring a material handling system is provided. The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi by providing a technique of notifying a user with an error message in order to avoid AGV collision. 

As to claim 18, Johnson teaches the mounting system according to claim 14, comprising: 
The method includes providing a computer having a visual display and inputting information into the computer that causes the computer to visually display at least a first path for a material handling vehicle. The method further includes inputting information into the computer to cause it to visually display at least one symbol representing at least one action location located at a position specified by the user. Further information is input into the computer that at least partially specifies what action will take place when the material handling vehicle reaches the action location. The computer is then used to create a computer file that contains the location of the path, the location of the action location, and the information that specifies what action will take place when the material handling vehicle reaches the action location. The computer file is transferred to a vehicle controller that is adapted to read the file and utilize the information contained therein to control the movement of the vehicle along the path and to control the action undertaken when the vehicle reaches the action location...FIG. 6 illustrates an example of a guidepath 136 entered into the computer and displayed in area 70. Guidepath 136 includes a number of arc segments 138 and straight segments 140 connected to each other to form a pair of looping paths. The computer program allows guidepath 136 to be entered into the computer simply by choosing whether to draw an arc or a line segment, and then mouse clicking at the beginning and ending points of the chosen arc or line segment. The above-mentioned tools can be used to snap segments together and to otherwise facilitate the drawing of the guidepaths. The computer program scales the path segments that are entered to the same scale as that of the floor plan 98 so that what is visually displayed on the computer screen is an accurate representation of the length and location of the guidepath in the intended facility. The computer program is designed to simultaneously display both guidepath 136 and floor plan 98 on the computer monitor in drawing area 70. The computer program stores the location of the drawn line and arc segments with reference to a coordinate system, or other frame of reference, that is shared by the floor plan so that the designed AGV system will match the facility...Another test performed by program 20 is to see if any curved sections of the guidepath have a radius of curvature less than the minimum turning radius of the AGVs. If such sections are located, an error message is displayed indicating that the guidepath turns at a faster rate than the vehicle will be able to follow. The user can then make appropriate corrections to the guidepath...The guidepoint is also used by program 20, along with the length of the vehicle and its steering geometry, to test whether the curved sections of the guidepath are valid. Depending on the longitudinal location of the guidepoint, the vehicle will trace different paths when following curved sections of the guidepath. By knowing the guidepoint, steering geometry, and the length of the vehicle, program 20 can calculate how much clearance a vehicle needs when traversing a curved section of guidepath. Based on this calculation, program 20 checks to see if any curved sections of the guidepath are closer to an obstacle than this calculated value. If they are, an error message is displayed...If the particular AGV is a tugger AGV that tows its load behind it, then the vehicle will typically need even more clearance when taking a turn or traversing a curve. Program 20 is designed to calculate the minimum clearance necessary for these vehicles based on the length, width, and steering geometry of each individual towed cart, as well as the number of these that may be towed. Such calculations can be carried out in a conventional manner, as would be known by one skilled in the art. Based on these calculations, all of the curved sections of guidepath are tested to see whether they pass too close to any obstacles, and appropriate error messages are displayed if there is insufficient clearance...” paragraphs 0010/0051/0077/0079/0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Yamamoto with the teaching of Johnson because the teaching of Johnson would improve the system of Kobayashi and 
Yamamoto teaches a multiple of the display each have a fixed position ((a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c) configured to display information for an operator (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...” paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yamamoto because the teaching of Yamamoto would improve the system of Kobayashi and Johnson by providing a technique of displaying information related to AGV devices for better understanding of the movement of the AGV devices.

As to claim 20, see the rejection of claim 14 above.

As to claim 23, Yamamoto teaches the control device according to claim 20, wherein the circuity is configured to control each of at least three of the displays to display the information in accordance with a different one of a plurality of display modes, each of the different one of the 5Application No. 16/493,973 Reply to Office Action of March 11, 2021 plurality of display modes determined based on the acquired operation-relevant information related to operating the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are brightened...The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).

 
As to claim 24, Yamamoto teaches the control device according to claim 20, wherein the circuity is configured to control each of at least four of the displays to display the information in accordance with a different one of a plurality of display modes, each of the different one of the plurality of display modes determined based on the acquired operation-relevant information related to operating the supply device (“...Referring to FIG. 1, the robot system 3 of the present embodiment is provided with a light emitting device 52 which brightens the surface of the installation table 4 supporting the robot 1. The light emitting device 52 includes a plurality of LED (Light Emitting Diode) lights 52a. The LED lights 52a are fitted in the side surfaces 4a to 4c of the installation table 4. As a result of the plurality of LED lights 52a being lit, the brightness of each of the side surfaces 4a to 4c is increased. In other words, the side surfaces 4a to 4c are The LED lights 52a of the present embodiment are formed to be capable of emitting light in a plurality of colors. The LED lights 52a are capable of emitting green, yellow and red light. Thus, the color of the side surfaces 4a to 4c when the installation table 4 is viewed can be made green, yellow or red..Referring to FIG. 3, the control device 2 includes a light emission control unit 47 which controls the light emitting device 52. The light emitting device 52 is controlled by the light emission control unit 47. The light emitting device 52 is lit on and off in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 changes the color of the light emitted therefrom in accordance with a command from the light emission control unit 47. Further, the light emitting device 52 is formed to blink on and off in accordance with a command from the light emission control unit 47...Then, at step 103, the light emission control unit 47 controls the light emitting device 52 so that it blinks with red light. In other words, lighting-on and off with red light is repeated at predetermined time intervals. The side surfaces 4a to 4c of the installation table 4 become red and dark. In this manner, a person can be informed that he exists in the stopping area 93 and given an attention...At step 109, the light emission control unit 47 controls the light emitting device 52 so that it is continuously lit with green light. A person can be informed that he is outside the monitoring area 95...” paragraphs 0040-0042/0046/0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi and Johnson with the teaching of Yamamoto because the teaching of Yamamoto would improve the system of Kobayashi and Johnson by providing a technique of displaying information related to AGV devices for better understanding of the movement of the AGV devices.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2016/0214259 A1 to Yamamoto et al. and further in view of U.S. Pub. No. 2005/0080508 A1 to Kuribara et al.

As to claim 17, Kobayashi as modified by Johnson and Yamamoto teaches the mounting system according to claim 14, however it is silent with reference to wherein the operation-relevant information includes information capable of identifying a subsequent movement starting time of 
Kuribara teaches wherein the operation-relevant information includes information capable of identifying a subsequent movement starting time (First Timer 85) of the supply device, and wherein the information indicates at least one of a time when the supply device starts moving next and a period of time left before the supply device starts moving next (“...A first timer 85 starts timekeeping at the same time as the start of the carrying of the board S. When the first board detection sensor 40 does not detect the printed board S before timeout of the first timer 85 because the printed board S is caught and stops somewhere, the CPU 60 controls the CRT 79 and other display devices and alarming devices to display an error. When the first board detection sensor 40 detects the printed board S before the timeout of the first timer 85 (FIG. 5), the second and third timers 86 and 87 start timekeeping...Then, after timeout of the second timer 86, the CPU 60 controls the servo motors 81 and 82 through the interface 64 and the drive circuit 65 in order to start deceleration of the printed board S, decelerate the printed board S to an arbitrary speed, and keep the printed board S at a constant speed. When the second board detection sensor 41 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi, Johnson and Yamamoto with the teaching of Kuribara because the teaching of Kuribara would improve the system of Kobayashi, Johnson and Yamamoto by providing a technique of starting conveying printed boards to a destination positioning location in a timely fashion.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0354070 A1 to Kobayashi et al. in view of U.S. Pub. No. 2003/0233177 A1 to Johnson et al. and further in view of U.S. Pub. No. 2016/0214259 A1 to Yamamoto et al. as applied to claim 14 above, and further in view of U.S. Pub. No. 2009/0259333 A1 to Yano et al.
3Docket No. 524990US 
Preliminary AmendmentAs to claim 19, Kobayashi as modified by Johnson and Yamamoto teaches the mounting system according to claim 14, however it does not explicitly teach wherein at least one of the display is provided on one of the mounting machine and the supply device.  
Yano teaches wherein at least one of the display is provided on one of the mounting machine and the supply device (Component Mounting Apparatus K) (Although not shown in the drawing, a configuration of a control system of the component mounting apparatus k is similar to that of the control system of the placement machine n108. For example, the control system of the component mounting apparatus k includes the control section 201, the memory section 204, the recognition section 210, the transmitting/receiving section 205, the input section 206, the screen control section 207, and the display section 208. In addition, an operation control section for controlling the original operation of the component mounting apparatus k, which corresponds to the placement control section 202 of the placement machine n108, is included. The operation control section controls, for example, an operation for inserting a The virtual training is offered to an operator operating the component mounting apparatus k at a factory at the destination of delivery of a component mounting apparatus by displaying an operation guide on the management device 101 or the display section 208 of the component mounting apparatus k. Upon reception of this service, a virtual training software is transferred from the service providing device 2. This virtual training software is transferred to the management device 101 at the corresponding factory so that the virtual training software is activated on the management device 101 of the corresponding factory or the component mounting apparatus k so as to carry out the training. Moreover, the virtual training software is activated on the service receiving device 1 so as to carry out the training by a remote operation via the network 3...” paragraphs 0207/0275).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kobayashi, Johnson and Yamamoto with the teaching of Yano because the teaching of Yano would improve the system of Kobayashi, Johnson and .

Response to Arguments
Applicant’s arguments with respect to claims 11-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194